Citation Nr: 0903912	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  07-03 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from August 1969 to August 
1971.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The veteran's service-connected disabilities did not 
render him unable to secure or follow substantially gainful 
employment.


CONCLUSION OF LAW

The criteria for a TDIU are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the veteran was sent a VCAA letter in June 2006 that 
addressed the notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records, DD Form 214, Social Security Administration (SSA) 
records and VA medical records.  The appellant was afforded a 
VA medical examination in August 2006 and November 2007.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2008).  
If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (2008).  In evaluating 
total disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15 (2008).

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that he has one service-
connected disability rated at 60 percent or higher; or two or 
more service-connected disabilities, with one disability 
rated at 40 percent or higher and the combined rating is 70 
percent or higher.  38 C.F.R. § 4.16(a) (2008).  Veterans 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability shall be 
rated totally disabled.  38 C.F.R. § 4.16(b) (2008).  

Initially, the Board notes that the veteran is currently 
service-connected for depression, evaluated at 40 percent; 
prostate cancer (urinary incontinence), evaluated at 40 
percent; scars, evaluated at 10 percent and impotency, 
evaluated at 0 percent.  The combined disability rating is 70 
percent.  See 38 C.F.R. § 4.25 (2008).  As the veteran has 
one disability rated at 40 percent or higher and a combined 
rating of 70 percent or higher, the criteria for a total 
disability rating under the provisions of 38 C.F.R. § 4.16(a) 
are met.  

Nevertheless, the Board must also determine whether the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of his service-connected disabilities.  
Therefore, the Board must evaluate whether there are 
circumstances in the veteran's case, apart from any 
nonservice-connected condition and advancing age, which would 
justify a total rating based upon individual unemployability, 
due solely to the veteran's service-connected disabilities.  
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In this case, VA Compensation and Pension Examinations were 
conducted in August 2006 which specifically addressed whether 
the veteran's mental and genitourinary disabilities rendered 
him unemployable.  In the examination regarding depression, 
the examiner noted that the veteran had 2 years of college 
education and was a general laborer that last worked in 2002.  
After reviewing the claims file, the examiner indicated that 
the veteran was at least as likely as not able to perform 
simple routine work.  The examiner noted the April 2006 
examination which showed only a slight decrease in 
concentration and attention, otherwise it was an unremarkable 
mental status examination.  The veteran had excellent reality 
accuracy and orientation as well as immediate and short-term 
recall.  He had good abstract thinking and a capacity to 
perceive the similarities between two concepts.  His social 
judgment was intact.  The veteran demonstrated an excellent 
general fund of information.  The examiner also noted that 
the veteran would more likely than not have difficulty with 
job tasks of a more complex and detailed nature, but could 
perform jobs of a simple routine nature.  The examiner also 
found that the veteran's contact with supervisors and co-
workers may need to be limited in a slight degree.  

In the August 2006 genitourinary examination, the examiner 
found that the veteran would be limited to work that would 
not require him to lift over 40 pounds.  The examiner found 
that the veteran would be able to do clerical work full time.  
The veteran was able to climb ladders, would be able to 
grasp, tread and work with others.  

Additional examinations were conducted in November 2007.  The 
examiner found that the veteran's scars did not cause any 
limitation of motion or function.  After reviewing the 
medical records and examining the veteran, the examiner found 
that the veteran was not limited in performing all fields of 
labor on account of his scars, erectile dysfunction, or 
urinary frequency.  The veteran was likely to be unable to 
perform heavy manual labor due to his urinary incontinence.  
The examiner also found that he did not have any cognitive or 
mental disabilities that would limit his employability.  

In a November 2007 mental disorder examination, the examiner 
interviewed the veteran and reviewed the claims file.  The 
examiner found that major depressive disorder had increased 
in severity and caused moderate to severe impairment of his 
social and vocational functioning.  The examiner concluded 
that the veteran continued to demonstrate the capacity for 
simple routine work.  The basis of the examiner's opinion was 
his mental status examination and the veteran's ability to do 
his daily activities.  The veteran's cognition, memory and 
thinking processes were preserved, but his contact with 
supervisors and co-workers should be limited.  

Finally, the Board reviewed the SSA records.  The SSA records 
show that the veteran is receiving benefits for benign 
essential hand tremors as a primary diagnosis and major 
recurrent depression as a secondary diagnosis.  Of note is 
that SSA found that the veteran retained the residual 
function capacity to perform light and sedentary work which 
required no more than fingering and handling, no work dealing 
with the public or involving significant exercise of 
judgment/decision making and no major changes in work routine 
or processes.  The Board acknowledges that the veteran is 
disabled for SSA purposes; however, this finding was based on 
additional limitations that reduced his residual functional 
capacity.  SSA found that the veteran was disabled for SSA 
purposes because of his age, education, work experiences and 
residual functional capacity that he could not perform the 
requirements of his past work.  The Board notes, that 
although for SSA purposes, the veteran was disabled, the SSA 
records do not show that the service connected disabilities 
alone produce unemployability without regard to the veteran's 
advancing age.  

In conclusion, the veteran meets the schedular requirements 
for TDIU, but the medical evidence of record does not show 
that the veteran is unable to secure or follow a 
substantially gainful occupation solely due to his service-
connected disabilities.  Therefore, the veteran's claim for 
entitlement to a TDIU is denied.  In reaching this 
conclusion, the Board notes that under the provisions of 38 
U.S.C.A. § 5107(b), the benefit of the doubt is to be 
resolved in the claimant's favor in cases where there is an 
approximate balance of positive and negative evidence in 
regard to a material issue.  The preponderance of the 
evidence, however, is against the veteran's claim and that 
doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to a TDIU is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


